SUMMARY ORDER
Veronica Kartikasari Liyanto petitions for review of the November 2004 decision of the Board of Immigration Appeals (“BIA”) denying her motion to reopen removal proceedings. We assume the parties’ familiarity with the facts and procedural history of this case.
This Court reviews the BIA’s denial of a motion to reopen for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005) (per curiam); Khouzam v. Ashcroft, 361 F.3d 161, 165 (2d Cir.2004) (citing Brice v. United States Dep’t of Justice, 806 F.2d 415, 419 (2d Cir.1986)). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conelusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Kaur, 413 F.3d at 233-34; Ke Zhen Zhao v. United States Dep’t of Justice, 265 F.3d 83, 93 (2d Cir.2001) (internal citations omitted).
The BIA did not abuse its discretion in denying Liyanto’s motion to reopen. The new evidence submitted with the motion was either published before Liyanto’s asylum hearing and could have been made available or the information contained in the articles pertains to events that occurred before Liyanto’s asylum hearing. Liyanto’s motion did not present any new evidence or materials not available at the previous hearing; therefore, the BIA’s decision must be affirmed. See 8 C.F.R. § 1003.2(c)(1).
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the *948Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).